Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 10, 2020

                                     No. 04-20-00025-CV

                                 Diana Martinez MCGLOWN,
                                          Appellant

                                               v.

                               WELLS FARGO BANK, N. A.,
                                       Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV05083
                          Honorable Melissa Vara, Judge Presiding


                                        ORDER
        The trial court signed a final judgment on December 6, 2019. Therefore, the notice of
appeal was due to be filed on January 6, 2020. See TEX. R. APP. P. 4.1(a), 26.1. A motion for
extension of time to file the notice of appeal was due on January 20, 2020. See TEX. R. APP. P.
26.3. Although appellant filed a notice of appeal within the fifteen-day grace period allowed by
Rule 26.3, she did not file a motion for extension of time. A motion for extension of time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal beyond the
time allowed by Rule 26.1 but within the fifteen-day grace period provided by Rule 26.3 for
filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(construing the predecessor to Rule 26). However, the appellant must offer a reasonable
explanation for failing to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P.
26.3, 10.5(b)(1)(C).

        On February 13, 2020, we issued an order requiring appellant to file by February 28,
2020, a response presenting a reasonable explanation for failing to file a notice of appeal in a
timely manner. By that deadline, appellant had filed a docketing statement and two documents
entitled “Brief;” however, none of the three documents is responsive to our order because none
addresses the issue of the timeliness of the appeal or presents a reasonable explanation for
appellant’s failure to file a notice of appeal in a timely manner.

        Therefore, it is ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file a notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines remain suspended.




                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2020.



                                               ___________________________________
                                               MICHAEL A. CRUZ,
                                               Clerk of Court